Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Allowable Subject Matter

Claims 1-14 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 6, 7, 8, 9, 10, 13, and 14 (and their respective dependent claims) are allowed.  Claims 1, 6, 7, 8, 9, 10, 13, and 14 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time, when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421